Per Curiam.
The order denying defendant’s motion to dismiss the action should be unanimously affirmed, without costs. Order granting plaintiff’s motion to compel defendant to accept service of the complaint unanimously reversed upon the law and the facts, with $10 costs, and taxable disbursements to the defendant, and motion denied with leave to plaintiff, if she be so advised, to make a new application for this relief upon proper papers showing a meritorious cause of action and valid excuse or justification for delay (see Rist v. 234 East 33rd Corp.} 4 AD 2d 867).
The moving papers on plaintiff’s application do not contain an affidavit of merits by plaintiff.
Concur — Pette, Hast and Brown, JJ.
Order affirmed, etc.